 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8

 9                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                      2:16-CR-071-APG-EJY

12                Plaintiff,                      Motion to Participate in Sentencing
                                                  Hearing by Telephone
13         v.

14 GARETH DAVID LONG,

15                Defendant.

16         The United States of America moves this Honorable Court for an Order to allow

17 Assistant United States Attorney Daniel D. Hollingsworth to participate in the sentencing

18 hearing scheduled for April 1, 2020, at 2 pm, by telephone.

19         The grounds for allowing participation by telephone are that undersigned counsel’s

20 supervisor placed him under quarantine due to potential exposure to the COVID-19 virus.

21         Dated: March 18, 2020.

22                                               Respectfully submitted,
23                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
24

25                                               _/s/ Daniel D. Hollingsworth__________
                                                 DANIEL D. HOLLINGSWORTH
26                                               Assistant United States Attorney
27

28
 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   DANIEL D. HOLLINGSWORTH
     Assistant United States Attorney
 4   Nevada Bar No. 1925
     501 Las Vegas Blvd. So., Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336
 6   Daniel.Hollingsworth@usdoj.gov
     Attorneys for the United States
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                        2:16-CR-071-APG-EJY

11                 Plaintiff,                         Order to Participate in Sentencing
                                                      Hearing by Telephone
12          v.

13   GARETH DAVID LONG,

14                 Defendant.

15          The United States’ Motion for Assistant United States Attorney Daniel D.

16   Hollingsworth to participate in the sentencing hearing on April 1, 2020, at 2 pm, by

17   telephone is GRANTED.

18   Dated: __________________, 2020.

19

20
                                                   UNITED STATES DISTRICT JUDGE
21
                                                      Dated: March 19, 2020.
22

23

24

25

26

27

28
                                                  2
